Exhibit 10.1

 

AMENDMENT No. 2

TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amendment No. 2 to Amended and Restated Credit Agreement, dated as of
March 22, 2005 (the “Amendment”), among FARGO ELECTRONICS, INC., a Delaware
corporation (“Company”), the financial institutions that are or may from time to
time become parties hereto (together with their respective successors and
assigns, the “Banks”), LASALLE BANK NATIONAL ASSOCIATION (in its individual
capacity, “LaSalle”), as Agent for the Banks and as the Issuing Bank, (the
Banks, the Issuing Bank and the Agent being collectively referred to herein as
the “Lender Parties”) to that certain Amended and Restated Credit Agreement
dated as of December 18, 2002, among the Company, LaSalle, in its capacities as
Agent, Issuing Bank, and as the sole Bank, as amended by that certain Amendment
No. 1 to Amended and Restated Credit Agreement dated as of April 1, 2004, among
the Company, LaSalle, in its capacities as Agent, Issuing Bank, and as the sole
Bank (as so amended, the “Original Agreement”).

 

RECITALS:

 

A.                                   The Company has requested that the Lender
Parties amend a certain Section of the Original Agreement.

 

B.                                     Subject to the terms and conditions of
this Amendment, the Lender Parties will agree to the foregoing request of the
Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       Defined Terms.  All capitalized terms
used in this Amendment shall, except where the context otherwise requires, have
the meanings set forth in the Original Agreement as amended hereby.

 

2.                                       Amendment.  The definition of
“Termination Date” appearing in Section 1 is amended in its entirety to read as
follows:

 

“Termination Date means the earlier to occur of (a) March 31, 2006, as such
stated date may be extended from time to time pursuant to Section 2.6; or (b)
such other date on which the Commitments terminate pursuant to Section 6 or 12.”

 

3.                                       Conditions to Effectiveness.  This
Amendment shall become effective on the date (the “Effective Date”) when, and
only when, the Agent shall have received:

 

--------------------------------------------------------------------------------


 

(a)                                  Counterparts of this Amendment executed by
the Company and the Lender Parties; and

 

(b)                                 a Certificate of Good Standing for the
Company of recent date issued by the Secretary of State of the state of
Company’s incorporation and each other state required by the Agent.

 

4.                                       Representations and Warranties.  To
induce the Lender Parties to enter into this Amendment, the Company represents
and warrants to the Lender Parties as follows:

 

(a)                                  The execution, delivery and performance by
the Company of this Amendment and any other documents to be executed and/or
delivered by the Company in connection herewith have been duly authorized by all
necessary corporate action, do not require any approval or consent of, or any
registration, qualification or filing with, any government agency or authority
or any approval or consent of any other person (including, without limitation,
any stockholder), do not and will not conflict with, result in any violation of
or constitute any default under, any provision of the Company’s articles of
incorporation or bylaws, any agreement binding on or applicable to the Company
or any of the Company’s property, or any law or governmental regulation or court
decree or order, binding upon or applicable to the Company or of any of the
Company’s property and will not result in the creation or imposition of any
security interest or other lien or encumbrance in or on any of its property
pursuant to the provisions of any agreement applicable to the Company or any of
the Company’s property except pursuant to the Loan Documents;

 

(b)                                 The representations and warranties contained
in the Original Agreement are true and correct as of the date hereof as though
made on that date except to the extent that such representations and warranties
relate solely to an earlier date;

 

(c)                                  No events have taken place and no
circumstances exist at the date hereof which would give the Company the right to
assert a defense, offset or counterclaim to any claim by any Lender Party for
payment of any obligation (monetary or otherwise) of Company under the Amended
and Restated Credit Agreement, any Note, or any other Loan Document or any other
document or instrument executed in connection therewith and all Hedging
Obligations owed to any Lender Party, in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter
existing, or due or to become due; and

 

(d)                                 The Original Agreement as amended by this
Amendment and the other Loan Documents to which the Company is a party remain in
full force and effect and are the legal, valid and binding obligations of the
Company and are enforceable in accordance with their respective terms, subject
to limitations as to enforceability which might result from bankruptcy,
insolvency, moratorium and other similar laws affecting creditors’ rights
generally and subject to limitations on the availability of equitable remedies.

 

--------------------------------------------------------------------------------


 

5.                                       Reference to and Effect on the Loan
Documents.

 

(a)                                  From and after the date of this Amendment,
each reference in the Original Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Original Agreement,
and each reference to the “Agreement”, “thereunder”, “thereof”, “therein” or
words of like import referring to the Original Agreement in any other Loan
Document shall mean and be a reference to the Original Agreement as amended
hereby.

 

(b)                                 The execution, delivery and effectiveness of
this Amendment shall not operate as a waiver of any right, power or remedy of
the any Lender Party under the Original Agreement or any other Loan Document,
nor constitute a waiver of any provision of the Original Agreement or any such
other Loan Document.

 

6.                                      Costs, Expenses and Taxes.  The Company
agrees to pay on demand all reasonable costs and expenses of the Lender Parties
in connection with the preparation, reproduction, execution and delivery of this
Amendment and the other documents to be delivered hereunder or thereunder,
including their reasonable attorneys’ fees and legal expenses.  In addition, the
Company shall pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution and delivery, filing
or recording of this Amendment and the other instruments and documents to be
delivered hereunder, and agrees to save the Lender Parties harmless from and
against any and all liabilities with respect to, or resulting from, any delay in
the Company’s paying or omission to pay, such taxes or fees.

 

7.                                      Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of Minnesota.

 

8.                                      Headings.  Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

9.                                      Counterparts.  This Amendment may be
executed in separate counterparts and by separate parties in separate
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same Amendment.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
written above.

 

 

FARGO ELECTRONICS, INC.

 

 

 

By:

/s/ Paul W.B. Stephenson

 

 

 

Paul W.B. Stephenson

 

 

Its: Chief Financial Officer

 

 

Subscribed and sworn to before me

this 22nd day of March, 2005

 

 

/s/ Vicki Lynn Bonadurer

 

Vicki Lynn Bonadurer

Notary Public

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Agent, Issuing Bank and as the sole Bank

 

 

 

By:

/s/ Peter Pricco

 

 

 

Peter Pricco

 

 

Its:

Assistant Vice President

 

 

--------------------------------------------------------------------------------